DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Claims 57-79 are pending. 


3. Claim 57 is allowable. Claims 62 and 64, previously withdrawn from consideration as a result of a species election requirement, incorporate all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement set forth in the Office action mailed on 04/16/2021 is hereby withdrawn and claims 62 and 64 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 57-61, 63 and 65-68 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 69-79, directed to a process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Groups I-III, as set forth in the Office action dated 04/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claims including all the limitations of an allowable product claim or rejoined process claim are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 70 and 78 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 70 and 78 are indefinite in the recitation of “a Th1-related disease or disorder,” at least because neither the nature nor the degree of “relatedness” are specified, and so the range of disorders within the scope of the claims is unknown.  

Claim 78 is further indefinite in the recitation of a disease or disorder “associated with a reduced or suppressed Th1 immune status,” at least because neither the nature nor the requisite degree of “association,” nor the level of “reduction” or “suppression” required for a condition to be within the scope of the claim are specified.

The term is not defined by the claims, and the specification does not appear to provide a sufficiently specific, limiting definition of this term.  The specification contains the following disclosure:
‘A “Th1-related disease” or “Th1-related disorder” as used interchangeably herein refers to a disease that is associated with the development of a Th1 immune response. A “Th1 immune response” as used herein refers to the proliferation or increased differentiation of Th1 cells. A Th1-related disease or disorder is suitably identified by (1) levels of Th1 cells, Th1 cytokines and/or Th1 antibodies that exceed those normally found in a human, animal, or cell culture; (2) pathological findings associated with the disease or medical condition that can be mimicked experimentally in animals by administration of agents that upregulate proliferation or differentiation of Th1 cells; or (3) a pathology induced in experimental animal models of the disease or medical condition can be inhibited or abolished by treatment with agents that inhibit the proliferation or differentiation of Th1 cells. In most Th1-related diseases, at least two of the three conditions are met.’  ([0134] of PG Pub No. 20190389929)

Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  See MPEP 2173.05(q).

In the present case, the generic language of the specification disclosure does not help interpret the claims so as to inform a person of ordinary skill in the art whether or not a given disease or disorder is within the scope of the claims.  Accordingly, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.

Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


6. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. Claims 70 and 78 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for treating a cancer or a pathogenic infection, does not reasonably provide enablement for a method for treating a generically recited “Th1-related disease or disorder,” including a Th1-related disease or disorder “associated with a reduced or suppressed Th1 immune status.”

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The experimental data disclosed in Examples 7 and 8 of the specification indicate therapeutic potential of the claimed polypeptide complex in mouse models of infection and cancer.  There does not appear to be direction or guidance regarding treatment of other diseases or conditions.  

One of skill in the art is aware that the immune system comprises a multitude of functions and processes, each being mediated by a variety of interactions between numerous types of cell in different tissues and organs.  Any of these processes, functions, cell types and organs can be affected by pathological conditions.  Many distinct functions of any of the numerous types and subtypes of T cells can be affected by pathological conditions, and it is often unknown whether the affected T cells have a causative role in the pathogenesis.  Such conditions may include, among others, primary (congenital) immunodeficiencies, such as SCID, DiGeorge syndrome, chronic mucocutaneous candidiasis, and others (reviewed e.g. by Edgar (2008); see in particular pages 988-991).  Secondary (acquired) immunodeficiencies may be caused by malnutrition, AIDS, cancer chemotherapy and other toxins (ibid., p. 991-992).  A skilled artisan would readily understand that a treatment suitable for one condition would likely be ineffective or counterindicated for others.   Therefore, it is unpredictable whether any Th1-related diseases or disorders, other than cancer and infection, would be treatable by the claimed method.
 
In view of this unpredictability and the lack of adequate guidance or direction in the specification, the required experimentation would entail an inordinate amount of trial and error.  Given the resource-intensive nature and the inherent risks of such experimentation, a skilled artisan would reasonably conclude that it would be unnecessarily, and improperly, extensive and undue.


8. Claims 57-69 and 71-77 are allowable.
Claim 79 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644